Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 1 of 19

 
  

Approved:

 

 

Ss. B
Assistant United States Attorney

United States Magistrate Judge
Southern District of New York

Before: THE HONORABLE PAUL E. DAVISON |
erore 20 MJ 7281

eee ea ae ae i i ee ae ee ae ae - - - —- xX
: SEALED COMPLAINT
UNITED STATES OF AMERICA
: Violations of
- Ver : 18 U.S.C. §$§ 1343,
: 1349, and 2
ANTHONY RICCARDI,
PATRICIA RICCARDI,
ERIN VERESPY, and
VANESSA BATTLE,
: COUNTY OF OFFENSE:
Defendants. : WESTCHESTER
eee ee i a a a ee a ei x

SOUTHERN DISTRICT OF NEW YORK, sSS.:

GREG T. GHIOZZI, being duly sworn, deposes and says
that he is a Postal Inspector with the United States Postal
Tnspection Service (“USPIS”), and charges as follows:

COUNT ONE
{Conspiracy to Commit Wire Fraud)

1. From at least in or about 2015 through at least
in or about 2019, in the Southern District of New York and
elsewhere, ANTHONY RICCARDI, PATRICIA RICCARDI, ERIN VERESPY,
and VANESSA BATTLE, the defendants, and others known and
unknown, willfully and knowingly, did combine, conspire,
confederate, and agree together and with each other to commit
wire fraud, in violation of Title 18, United States Code,
Section 1343.

2. It was a part and an object of the conspiracy
that ANTHONY RICCARDI, PATRICIA RICCARDI, ERIN VERESPY, and
VANESSA BATTLE, the defendants, and others known and unknown,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 2 of 19

to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

{Title 18, United States Code, Section 1349.)

COUNT TWO
(Wire Fraud)

3. From at least in or about 2015 up to and
including at least in or about 2019, in the Southern District of
New York and elsewhere, ANTHONY RICCARDI, PATRICIA RICCARDI,
ERIN VERESPY, and VANESSA BATTLE, the defendants, wilifully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, did transmit and cause to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and
sounds, for the purpose of executing such scheme and artifice,
to wit, ANTHONY RICCARDI, PATRICIA RICCARDI, VERESPY, and
BATTLE, through fraud and deceit, and through emails that
traveled interstate, engaged in a scheme to misappropriate and
steal millions of dollars in client funds that were transferred
in interstate wire payments and intended solely for payment of
employee healthcare claims.

(Title 18, United States Code, Section 1343 and 2.)

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

4, T am a Postal Inspector with the USPIS. I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, my conversations with other law
enforcement agents, witnesses, and others, and on my examination
of various reports and records. Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated. Where figures,

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 3 of 19

calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

5. Based on my participation in this investigation,
my conversations with other law enforcement officers and other
individuals (including victims), and my review of documents

(including bank records and emails), I have learned the
following, among other things:

Ir. BACKGROUND

6. ANTHONY RICCARDI, PATRICIA RICCARDI, ERIN
VERESPY, and VANESSA BATTLE, the defendants, are managers and
employees of an entity called Employee Benefit Solutions LLC
(“EBS”), based in the vicinity of Wilton, Connecticut. EBS
offered a variety of insurance-related services to clients,
including customers based in the Southern District of New York.
Based on my review of documents and records in this
investigation, I have learned that at all relevant times in this
Complaint:

a. ANTHONY RICCARDI was the Executive Vice
President of EBS and held a fifty percent ownership of the
company. As detailed below, ANTHONY RICCARDI interacted
directly with clients and, among other things, sent altered bank
statements to a client to conceal the fraudulent scheme.
ANTHONY RICCARDI also directed other defendants, such as BATTLE,
to assist in the execution of the scheme.

b. PATRICIA RICCARDI was the President of EBS
and the other fifty percent owner of the company. As detailed
below, PATRICIA RICCARDI, among other things, worked with
ANTHONY RICCARDI and VERESPY to divert client healthcare funds
for personal expenses and assisted in efforts to conceal the
Fraud from their clients.

c. ERIN VERESPY served as an outside accountant
for EBS before becoming the Chief Financial Officer of the
company beginning in or about July 2017. As detailed below,
VERESPY monitored EBS finances and assisted ANTHONY RICCARDI and
PATRICIA RICCARDI in furthering and concealing the fraudulent
scheme.

. d. VANESSA BATTLE was the Vice President of
Client Services at EBS. As detailed below, BATTLE played a
significant role in creating fraudulent statements for

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 4 of 19

healthcare claims and expenses at the direction of ANTHONY
RICCARDI.

7. At all times during the fraudulent scheme
detailed in this Complaint, EBS, through ANTHONY RICCARDI,
PATRICIA RICCARDI,; ERIN VERESPY, and VANESSA BATTLE, the
defendants, represented that it provided (i) third party claims
administration services, and (i1} brokerage of “stop-loss”
insurance policies to companies that elect to self-insure (or
self-fund) their employee healthcare plans.

8. Based on my review of reports and records in this
case, as well as my discussion with witnesses, I have learned
the following:

a. Self-Funded Healthcare: Companies that elect
to self-fund (or self-insure} their employee healthcare plans
generally pay the full price of their share of healthcare claims
submitted to healthcare insurance carriers on behalf of their
employees. Based on my review of the EBS website, EBS described
a “self-funded healthcare plan” as a “way for employers to
create their own medical coverage plan by paying for their own
losses up to a certain amount.”

b. Third Party Claims Administration Services:
Some companies with self-funded healthcare plans will
administer, process, and pay healthcare claims for their
employees internally. Other companies with self-funded
healthcare plans will retain the services of a third party
administrator (or “TPA”) that will administer various aspects of
the claims processing, payment, and submission process on a
specific company’s behalf in exchange for various administrative
fees. EBS advertised, offered and provided TPA services to its
customers.

c. Brokerage of Stop-Loss Insurance: Stop-loss
insurance is a means through which some companies with self-
funded healthcare plans minimize potential claims exposure when
paying their employees’ health benefits. When a company obtains
stop-loss insurance, it generally pays a monthly premium to the
insurance producer. When an employee’s healthcare costs exceed
the liability threshold under the policy (due to chronic
illness, for example), the company can file a claim under the
stop-loss policy for reimbursement. EBS advertised and brokered
stop-loss insurance policies to its customers.

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 5 of 19

II. THE CLAIMS ADMINISTRATION SCHEME

9. Based on my review of documents and records in
this investigation, as well as my interviews with witnesses, I
have learned that EBS represented an automobile dealership chain
(“Company-1”}) headquartered in Westchester County, New York. At
all relevant times, Company-1 had a self-funded healthcare plan
for a significant portion of its employees and corporate staff,
including those in the Southern: District of New York, Since at
least in or about 2015, EBS served as both a TPA for Company-1,
as well as a broker for stop-loss insurance policies. This
means that not only did EBS broker stop-loss insurance policies
on Company-1’s behalf, EBS would also receive, process, and pay
Claims to medical providers for healthcare services rendered for
Company-1’s employees. In exchange for these services, Company-
1 agreed to pay EBS a monthly administrative fee based, among
other things, on the number of employees covered by the health
plan.

10. EBS, in its capacity as Company-1’s TPA, would
generate bimonthly invoices for Company-1 that listed all the
expenses submitted to EBS by healthcare providers for Company—1
employees during the two-week invoice period that EBS was
prepared to pay on Company-1’s behalf. This bimonthly invoice
was generally referred to by EBS and Company-1 employees as the
“check register.” In other words, each biweekly check register
purported to show all of the check payments EBS was preparing to
make to healthcare providers on behalf of Company-1 for that
period, listed by check number. The sum total of all the
payments on the check register was the total invoice amount that
Company-1l needed to fund for that biweekly period.

11. Upon receiving each check register and invoice,
Company-1 would “fund” the check register by sending a wire
transfer for the total invoiced amount to a bank account
controlled by EBS for the express purpose of administering
Company-1's employee healthcare claims (the “Company—1 EBS
Account.”). ,

12. I have spoken with the Company-1 Chief Financial
Officer (“Company-1 CFO”) in connection with this investigation.
According to the Company-1 CFO, Company-1 management believed,
consistent with the Language in the parties’ administration
contracts, that upon funding each biweekly check register, EBS
would issue timely payments to healthcare providers for all the
claims listed in the check register for that period. The
‘Company-1 CFO understood that the Company-1 EBS Account, which

3

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 6 of 19

was funded through wires paid by Company-1, was a fiduciary
account exclusively used to pay Company-1 healthcare claims.!
Other payments to EBS, such as the monthly administrative fees
mentioned above, were paid by Company-1 into a different
account.

13. I have reviewed images of checks that were paid
from the Company-1 EBS Account by EBS to healthcare providers.
The information in the top left corner of the checks states that
they were issued by “EMPLOYEE BENEFIT SOLUTIONS, ON BEHALF OF
[COMPANY-1] HEALTH CARE PLA

14. As part of this investigation, I and other law
enforcement agents have reviewed the biweekly check registers
that EBS sent to Company-1 dating back to 2015. Based on my
review, the invoice balance due amount on each invoice is equal
to the sum of all the claims listed on the check registers,
which bear Company-1’s name and are generated by EBS. Each
check register lists, among other items, the names of the payee
(i.e., the healthcare providers), the check amount, and the
check number associated with each healthcare-related claim for
Company-1 employees during the biweekly invoice period.

15. Based on my review of the Company-1 check
registers and the Company-1 EBS Account records, I have learned
that approximately $26 million was transferred from Company-1 to
the Company-1 EBS Account between in or about 2015 and in or
about 2019. Such payments were made by Company-1 to fund the
healthcare payments that EBS was ostensibly planning to pay to
healthcare providers as Company-1’s TPA.

16. However, as detailed below, based on my review of
documents and records in this case, including the aforementioned
check registers and bank records, I have learned that a large
number of checks listed in the check registers that were /
invoiced by EBS and funded by Company-1 were never actually
deposited by the payee (i.e., the billing healthcare providers}:

a. For example, I have reviewed an EBS check
register and invoice addressed to Company—-1 dated July 14, 2017

 

1 In approximately April 2019, at the request of ANTHONY
RICCARDI, the defendant, Company-1 began sending all check
register wire transfers to different bank accounts. Based on my
review of these additional bank account records, I have
identified similar discrepancies and evidence of
misappropriation of Company-1 funds by the defendants.

6

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 7 of 19

with a balance due of $336,146.77. The accompanying check
register lists approximately 57 distinct check numbers
associated with Company-1 employee healthcare expenses with
amounts totaling $336,146.77. Based on my review of bank
records, on or about July 14, 2017, $336,146.77 was wired from
Company-1 to the Company-1 EBS Account to satisfy the. invoice.
The wire information associated with the transfer shows that
Company-1 wired the funds interstate from its offices in
Westchester County, New York to EBS, which is .located in Wilton,
Connecticut.

b. However, based on my review of the Company-1
EBS Account records, of those 57 distinct check numbers, only 37
appear to have been deposited by the payee healthcare providers,
totaling only approximately $47,434.50. In other words, there
is no record of the other 20 checks totaling the remaining
approximate $288,712.27 in the Company-1 EBS Account.

c, In fact, based on my review of account
records, I know that on or about July 14, 2017, EBS withdrew
approximately $50,000 of the $336,146.77 that Company-1 wired to
the Company-1 EBS Account and transferred it to the EBS
operating account in three separate transfers. One of those
transfers was for approximately $12,247.24. On the same date, a
check for $12,247.24 was issued from the operating account to a
bank that was used to make a home mortgage payment for ANTHONY
RICCARDI and PATRICIA RICCARDI, the defendants. The check for
the mortgage payment was signed by PATRICIA RICCARDI. The
second transfer to the EBS operating account on or about July
14, 2017 was for $29,192.49. Based on my review of the EBS
operating account records, I know that two payments were made
that same day to American Express totaling $29,192.49, one to
the RICCARDI’s personal credit card account, and the other to an
EBS account. The charges covered by these payments included,
among other things, personal expenses relating to boating and
golf.

d. T have identified examples of this pattern
dating back to at least 2015. For instance, a January 2015
check register addressed to Company-1 shows 102 distinct check
numbers. However, according to Company-1 EBS Account records,
only 80 checks associated with those check numbers were actually

 

2 The July 14, 2017 check register was also emailed
interstate on or about July 14, 2017 by an EBS employee located
in Wilton, Connecticut to an employee of Company-1, whose
offices are in Westchester County, New York.

4

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 8 of 19

deposited after Company-1 paid the invoice associated with that
check register.

e. Indeed, of the approximately $26 million that
Company-1 paid to EBS between in or about 2015 and through in or
about 2019 into the Company-1 EBS Account, only approximately
$8.14 million was actually deposited by the payee healthcare
providers. The remaining check register payments, approximately
$17.87 million, appear to have been misappropriated, with the
overwhelming majority of the funds transferred into the EBS
operating account without the knowledge of Company—-1 and not
used to pay healthcare expenses. As part of my investigation, I
have reviewed and analyzed the account records for both the
Company-1l EBS Account, as well as the EBS operating account, and
have spoken with other law enforcement agents who have done the
same.

17. As detailed below, based on my participation in
the investigation, my review of documents and records, and my
discussions with witnesses and other law enforcement agents, I
have learned that ANTHONY RICCARDT, PATRICIA RICCARDI, VANESSA
BATTLE, and ERIN VERESPY, the defendants, engaged in a scheme to
misappropriate and steal approximately $17.87 million in
Company-1 check register payments between in or about 2015 and
in or about 2019 (The “Claims Administration Scheme”). The’
scheme included, among other things, the creation of false and
fraudulent healthcare claims in the check registers in order to
defraud Company-1 and other healthcare providers, as well as the
slow payment and non-payment of legitimate claims. The
defendants also actively took steps to conceal their scheme,
including through the creation of false bank statements and
checks.

A. EXAMPLES OF DEFENDANTS MISAPPROPRIATING COMPANY-1
PAYMENTS

18. Based on my review of bank records in this case,
I know that between in or about 2015 through in or about 2019,
there were approximately 429 outgoing payments made from the
Company-1 EBS Account into the EBS operating account, totaling
approximately $18.3 million of the approximately $26 million in
healthcare claim payments made by Company-1.? ,

 

3 During this same period, it appears there were
approximately 69 payments made from the EBS operating account
into the Company-1l EBS Account, totaling approximately $1.36
million.

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 9 of 19

19. For example, on or about September 6, 2017, an
EBS employee working as a personal assistant to ANTHONY
RICCARDI, the defendant (“CC-1") emailed ERIN VERESPY, the
defendant, asking “[o]ne more thing, [Company-1] funded
yesterday and Anthony wants to know if we can transfer $50,000
from [Company-1] to operating?” Based on my review of documents
and records in this case, as well as my interviews with Company-
1 employees, I believe “funded” refers to EBS receiving a check
register payment from Company-~1. In response, VERESPY writes
“Yes, I will do that later as well when I transfer for Amex
payment and rent.” Later that afternoon, CC-1 emailed VERESPY
stating “FYI, Tricia f{i.e. PATRICIA RICCARDT] Paid the Amex and
I transferred the money.” CC-1 sent a follow-up email to
VERESPY stating “Transferred $2,300.00 from operating to chase
AGC for Anthony’s golf trip today.”

20. The bank records that I and other law enforcement
agents have reviewed in this investigation corroborate the above
discussion. Specifically, on or about September 5, 2017,
Company-1 wired approximately $282,474.93 into the Company—1 EBS
Account as payment for employee healthcare claims. That same
day, approximately $42,000 was transferred to the EBS operating
account. Furthermore, on or about September 6, 2017, ;
approximately $92,658.64 was transferred from the Company—1 EBS
Account to the EBS operating account, from which a payment was
made in the same amount to American Express. Finally, on or
about September 6, 2017, approximately $2,300 was transferred
from the EBS operating account to another bank account
controlled by EBS.

21. Additionally, on or about July 13, 2017, ANTHONY
RICCARDI, the defendant, emailed ERIN VERESPY, the defendant,
copying PATRICIA RICCCARDI, the defendant, in an email entitled
“Budget.” The email attached a spreadsheet titled “Budget
through 0722117,” which described “Payment [sic] and expected to
go out by next Friday.” One of the four “source[s]” of income
described in this budget document is “Company-1,” with a line
item of $355,000. Below these supposed income sources were
expected payments, including but not limited to $140,000 to
VERESPY, $30,000 for “Amex,” and $25,000 for “payroli+Tax.” At
the bottom of this spreadsheet, highlighted in bold, is the
statement: “Left over for claims $240,500.%4

 

4 The day after this email, on or about July 14, 2017, EBS
received a wire payment from Company-1 to fund a check register
in the Company-1 EBS Account for approximately $336,146.77. EBS

9

 
a

Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 10 of 19

22. I also know from my review of documents and
records in this case that the small fraction of healthcare
payments that EBS actually did make on behalf of Company-1
(approximately $8.14 million of $26 million) were substantially
delayed, unbeknownst to Company-1, which expected timely payment
of its employee health expenses after it wired the biweekly
check register funds into the Company-1 EBS Account.
Specifically, Company-1 EBS Account records show an average of
‘95 days elapsed between Company-1’s funding of each check
register and the actual depositing of checks by healthcare
providers.

23. Based on my review of documents and records in
this case, I believe that ANTHONY RICCARDI, PATRICIA RICCARDI,
VANESSA BATTLE, and ERIN VERESPY, the defendants, made decisions
on what few Company-1 healthcare claims they did pay based on
which healthcare providers were likely to complain if they did
not receive payment, and on whether the claims were connected to
Company-1 executives. Based on my discussions with the Company-
1 CFO, I know that Company-1 offered its senior executives and
management a premium healthcare plan that EBS also administered
as a TPA.

24. As part of this investigation, I have reviewed a
text message thread between PATRICIA RICCARDI and ERIN VERESPY,
the defendants, on or about September 6, 2017. In this
conversation, RICCARDI and VERESPY discussed, among other
things, the timing of healthcare checks for “vips” and justified
payment for “not VIP” claims due to healthcare providers
complaining:

P. RICCARDI: Hi Brin. We are mailing checks for
vips today -— do you want the totals?

VERESPY: Yes please.

P, RICCARDI: 17,817.44[,] 56,568.57[,] 25,308.56[, ]
Total: 99,994.57

VERESPY: Ok[.] All [Company-1]?

P. RICCARDI: And I have a [Company-2] claim. 2540.30

This one they called anthony
{[RICCARDI] on and he said to send it.

 

banking records from its operating account then show payments
made to entities in the “Budget” spreadsheet, including
approximately $29,192.49 to American Express, as detailed above,

10

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 11 of 19

P. RICCARDI: Let me know if it’s ok and then I will
Mail.

VERESPY: Ok that’s fine. I know they have te go

out. Send today!

P. RICCARDI: °© Can you make the transfers

VERESPY: Yes I will

P. RICCARDI: To [Company-1] and [Company-2]

P. RICCARDI: Is there a possibility we could send

out 6402.62 on [Company-1]??? These are
threatening phone calls. Not VIP tho.
VERESPY: Can it wait until tomorrow? I have to
run some numbers because out [sic] cash
is getting low.
P. RICCARDI: Sure. We can wait!!

25. An additional text message thread I have reviewed
from on or about December 13, 2018 and December 14, 2018 between
PATRICIA RICCARDI and ERIN VERESPY, the defendants, further
illustrates how the defendants diverted Company-1 funds for
payment of non-healthcare expenses:

P, RICCARDI: Hey you can IT get 2200 To pay the audio
guy ??

P. RICCARDI: I will text Anthony [RICCARDI] thanks

P. RICCARDI: Erin sorry I forgot you were t in the

office and were with Vanessa [BATTLE]
sorry I sent an email to you and

Anthony with it . . . . thank you. And
my apologizes
VERESPY: No worries. I saw it but then forgot

about it. .Long week. I should have
money once [Company-1] funds for you,
Nothing right now unfortunately.

P. RICCARDI: Ok. Thank you

26. Based on my discussions with the Company-1 CFo, I
have learned that at least one healthcare provider has sued
Company-1 for nonpayment, and that some Company-1 employees have
been contacted by collections agencies due to non-payment of
healthcare expenses.

27. %I have also spoken with a former employee of EBS
{“witness-1”) who corroborated the slow payment or non-payment
of claims by EBS. Witness-1 worked in various capacities at EBS
beginning in or about 2014, including claims administration,
before resigning in or about 2017. Witness-1 reported that
beginning in or about late 2015, ANTHONY RICCARDI, the

11

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 12 of 19

defendant, instructed Witness-1 to set aside any checks for
payment of healthcare claims that were over $1,000 and provide
them to RICCARDI instead of sending them out directly. RICCARDI
asked Witness-1l to do this on more than one occasion.

28. Witness-1 also explained that toward the end of
his/her employment at EBS, the office received a significant
volume of calls from healthcare providers complaining about
unpaid claims. According to Witness-1, ANTHONY RICCARDPT and
VANESSA BATTLE, the defendants, instructed Witness-1 to talk to
complaining callers and present himself/herself as the manager
of EBS. RICCARDI and BATTLE told Witness-1 to tell callers that
the checks must have been lost in the mail and that payments
would need to be reissued. Witness-1 was also told to state
he/she was unsure when the reissued payment would be made.
Witness-1 also saw PATRICIA RICCARDI, the defendant, in the EBS
office while he/she was fielding complaint calls.

B. EXAMPLES OF DEFENDANTS CREATING FALSE HEALTHCARE CLAIMS

29. Based on my review of documents and records in
this case, I respectfully submit that ANTHONY RICCARDI, PATRICIA
RICCARDI, VANESSA BATTLE, and ERIN VERESPY, the defendants, also
furthered the Claims Administration Scheme by creating false and
fictitious healthcare claims for services that were never
rendered and presenting them for payment on Company-1 check
registers.

30. Based on my review of reports and records in this
investigation, and my discussion with a contractor for EBS
during the relevant time period, I have learned that EBS
utilized claims processing software with servers based in the
vicinity of Las Vegas, Nevada (the “Claims Software”). The
Claims Software was used by EBS to compile records of healthcare
claims submitted by providers for services rendered on employees
of clients such as Company-1l. Although EBS contracted with an
offshore company to input most of the relevant data into the
Claims Software, EBS employees, including VANESSA BATTLE, the
defendant, could manually input claims as well.

31. As part of this investigation, I have spoken with
representatives of a pharmacy network (“Pharmacy-1”) that
appeared on multiple Company-1 check registers generated by EBS
dating back to in or about January 2015. In total, the Company-
1 check registers generated by EBS show that Pharmacy-1
purportedly submitted approximately $5.6 million in claims
relating to Company-1 employees between in or about 2015 and the

12

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 13 of 19

present. Based on my review of the Claims Software records, I
know that the majority of these entries relating to Pharmacy-1
claims were manually entered by VANESSA BATTLE, the defendant.

32. As part of my investigation, I have obtained
records from Pharmacy-1 that show all pharmacy claims that
Pharmacy-1 submitted to EBS relating to Company-1 employees
during this same time period. In reality, and unbeknownst to
Company-l, the, actual billing records show that Pharmacy-1
submitted only approximately $2.5 million in claims to EBS
relating to Company-1. Accordingly, approximately $3.1 million
‘in Pharmacy-1 claims included in the Company-1 check registers
dating back to 2015 were false.

33. As part of this investigation, I have also
identified evidence that VANESSA BATTLE, the defendant,
submitted false information to an auditor in 2017 regarding
Pharmacy-1 claims that EBS ostensibly paid on Company-l’s
behalf. Specifically, on or about December 8, 2017, BATTLE sent
an email to an auditor for the underwriter of Company-1’s stop-
loss insurance policy (the “Auditor”’). BATTLE’s email attached
a document purporting to show a series of Pharmacy-1 claims that
EBS paid on behalf of Company-1 employees for a certain time
period.

34. Based on records I have obtained from Pharmacy-1,
I was able to compare the invoice numbers and dates from
Pharmacy-1’s claims system against the same invoice numbers and
dates that VANESSA BATTLE, the defendant, sent to the Auditor.
This review revealed substantial discrepancies between what EBS
actually paid Pharmacy-1 for certain claims compared to what
BATTLE represented to the Auditor:

a. For example, BATTLE’s report for the Auditor
showed a June 19, 2017 claim for approximately $274,328.09.
Pharmacy-1’s records show that same claim was actually for
approximately $2,646.68.

b. . I have identified multiple additional
examples of these payment discrepancies.

c. Each of the fictitious claims displayed on
BATTLE’s report to the Auditor corresponds with the claim
amounts that EBS, through the defendants, invoiced to Company-1
in its biweekly check registers, which Company-1 then funded
through wire transfers to the Company-1 EBS Account.

13

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 14 of 19

35. As part of this investigation, I have also
identified evidence that ANTHONY RICCARDI, the defendant,
directed attempts by EBS, including through VANESSA BATTLE, the
defendant, to inflate Company-1 check register invoices through
the creation of false and fictitious healthcare claims. For
example, I have reviewed an email sent by VANESSA BATTLE, the
defendant, on or about October 31, 2017, to a contractor
retained by EBS to assist with the Claims Software. In that
email, BATTLE writes that “Anthony [RICCARDI] gives me an amount
that he wants for the check register and I have to make sure we
have that number.”

C. DEFENDANTS’ STEPS TO CONCHAL THE CLAIMS ADMINISTRATION
SCHEME

36. As part of this investigation, which included my
review of documents and records as well as witness interviews, I
have learned that ANTHONY RICCARDI, PATRICIA RICCARDI, ERIN
VERESPY, and VANESSA BATTLE, the defendants, also took steps to
conceal the extent of the Claims Administration Scheme from
Company-1, including through manipulated and fabricated bank
statements sent to Company-1 to provide the false appearance
that healthcare claims were being paid by EBS, when in reality
they were not.

37. For example, on or about January 18, 2019, the
Company-1 CFO emailed ANTHONY RICCARDI, the defendant,
requesting bank statements from the Company-1 EBS Account from
2018. Based on my interviews with the Company-1 CFO, I have
learned that the request was made in part due to concerns at
Company-1 over healthcare claims not being paid. As explained
above, it was Company-1’s understanding, consistent with the
administration contracts I have reviewed, that the Company-1 EBS
Account was a fiduciary account used only to fund and promptly
pay its employees’ healthcare expenses.

38. On or. about January 20, 2019, shortly after
receiving the email from the Company-1 CFO, ANTHONY RICCARDI and
ERIN VERESPY, the defendants, exchanged emails attaching
spreadsheet files titled, in relevant part, *“[Company-1] master
for Bank Statements for [Company-1 CFO].”

39. On or about January 21, 2019, ANTHONY RICCARDI,
the defendant, emailed the Company-1 CFO attaching a number of
decuments purporting to represent the Company-1 EBS Account bank
statements for 2018.

14

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 15 of 19

40. I have reviewed these purported Company-1 EBS
Account bank statements sent by ANTHONY RICCARDI, the defendant,
to Company-1 and have compared them against bank records I have
obtained for the Company-1 EBS Account from the bank. Based on
that review, I have determined that the bank statements sent by
RICCARDI and EBS have been materially altered from the actual
bank records for the Company-1l EBS Account. The altered
statements did not show the numerous transfers to and from the
EBS operating account and other EBS accounts, nor did they show
other non-healthcare related expenditures. Instead, the altered
statements listed numerous checks to create the appearance that
EBS was paying healthcare claims for Company-1, even though such
checks were never actually negotiated by the bank.

41. I have reviewed the other bank statements that
ANTHONY RICCARDI, the defendant, provided to Company-1, as well
as bank statements provided by VANESSA BATTLE, the defendant, to
the Auditor and identified similar discrepancies.

42. I have also reviewed an email sent by ANTHONY
RICCARDI, the defendant, on or about August 16, 2018 to an
individual named “Gina” at an email address associated with an
accounting business. owned by ERIN VERESPY, the defendant.
RICCARDI’s email attaches two spreadsheets that have been
formatted to appear as October 2016 and November 2016 bank
statements showing rows of blank entries for “Checks Paid.” The
account number on the altered bank statements corresponds with
the account EBS used as a TPA for a different client’s
healthcare plan (“Company-2”"). The metadata in the two
spreadsheets shows that RICCARDI is the author. On or about
August 17, 2018, VERESPY emailed RICCARDI with the subject line
“Gina,” attaching multiple spreadsheets bearing Company-2's
name. Each of the spreadsheets have been formatted as a bank
statement, but this time with multiple entries for check
numbers, dates, and amounts.

43. As part of this investigation, I interviewed an
individual who worked for EBS between in or about 2011 and 2018
(“Witness-2”). Witness-2 stated that ANTHONY RICCARDI, the
defendant, had asked Witness-2 at some point prior to 2016 to
assist RICCARDI in recreating bank statements. Witness-2 stated
that RICCARDI had a template that RICCARDI used to convert
scanned bank statements into editable word processor or
spreadsheet documents. Witness-2 assisted RICCARDI in manually
inputting information into these bank statements on-more than
one occasion.

15

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 16 of 19

44. As part of this investigation, I have also
reviewed documents and records indicating that ANTHONY RICCARDI,
PATRICIA RICCARDI, ERIN VERESPY, and VANESSA BATTLE, the
defendants, further took steps to conceal the Claims
Administration Scheme from Company-1l by providing false and
fictitious copies of checks to create the appearance that
certain healthcare claims were paid, when in fact they were not:

a. For example, on or about March 2, 2017, the
Company-1 CFO sent an email to BATTLE and ANTHONY RICCARDI that
forwarded an inquiry received from the U.S. Department of Labor
(“DOL”) regarding approximately $296,260.26 in unpaid healthcare
claims owed te a New York-based hospital (the “Hospital”) from
participants of the Company-1 healthcare plan that EBS serviced
as a TPA. The claims were dated between approximately August
2015 and September 2016.

b. In response to this email, RICCARDI emailed
the Company-1 CFO on or about March 2, 2017 stating that all of
the “biggest claims” referenced by the DOL had already been
paid.

Cc. That same day, BATTLE emailed the Company-1
CFO and stated “Let [me] make this very clear to you.. There is
not 300K in unpaid claims to date for [the Hospital].”

dq. On or about March 4, 2017, the Company-l CFO
forwarded an email exchange he had received from employees of
the Hospital regarding outstanding claim balances. In the email
chain, the Hospital employees explain, in part, that “We have
several claims that are unpaid and are several months
old. We contact Employee Benefit Solutions every month to
follow-up. We were originally promised payment, now we are
being told to leave a message or being hung up on. Vanessa
Battle (Vice President), will not return phone calls or e-mails
to both [the Hospital] and the Department of Labor.”

e. On or about March 7, 2017, RICCARDI emailed
the Company-l CFO and appeared to blame a specific provider
‘network (the “Provider Network”) for the unpaid claims to the
Hospital. RICCARDI stated, in part and in substance, that EBS
originally paid the Provider Network, which ostensibly said it
did not pay the Hospital because it could not identify the
claimants. RICCARDI stated that he demanded the Provider —
Network return the checks, which EBS received and then forwarded
to the Hospital directly. RICCARDI also attached an image of a
check from the Provider Network made out to EBS (care of

16

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 17 of 19

Company-1) dated March 2, 2017 for approximately $215,776.43
that contained the notation “This check is a refund of claims
funding sent to [the Provider Network] by Clients/TPAs.”

f. As part of my investigation, I provided a_
copy of the $215,776.43 check referenced above to
representatives of the Provider Network, who informed me that
the purported check was fake.

g. On or about March 13, 2017, the Company-1
CFO emailed RICCARDI requesting a “copy of the check. that EBS
submitted to [the Provider Network] that was never disbursed to
[the Hospital] directly.”

nh, Approximately two days later, on or about
March 15, 2017, RICCARDI forwarded the Company-1 CFO email to
BATTLE and PATRICIA RICCARDI, In the email, RICCARDI writes, in
relevant part, “Do you think we should make more [Provider
Network] checks? We can just make another [Provider Network]
refund check like we did on the first one? Let me know
everyone’s thoughts. This was the e-mail from Monday that I was
telling you about Tricia.”

i. On or about March 20, 2017, RICCARDI emailed
the Company-1 CFO with the subject line “[Company-1]
Aggregate/[Hospital] [Provider Network] checks.” In the email,
RICCARDI stated, in relevant part, “Also included are the
additional [Provider Network] cleared checks that you
questioned.” The email attached a document containing a series
of scanned check images purportedly paid by EBS on behalf of
Company-1 to the Provider Network.

j. Based on my review of bank account records
for the Company-1 EBS Account, none of the checks that RICCARDI
sent to the Company-1 CFO appeared in the actual Company-1 EBS
Account bank statements as deposited or cleared by the payee,
which leads me to conclude that these check images are also
fake,

45. In a further effort to perpetuate the Claims
Administration Scheme, I have also learned based on my review of
reports and records in this case that beginning in or about
2017, ANTHONY RICCARDI, the defendant, misrepresented the
fiduciary funds in the Company-1 EBS Account statements as EBS
revenue (or accounts receivable) in order to receive short term
financing and cash infusions from various multiple firms. Based
on my review of the Company-1 EBS Account bank records, I know

17

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 18 of 19

that multiple firms that specialize in merchant cash advances
and accounts receivable financing withdrew approximately $5
million in funds from the Company-1 EBS Account pursuant to
agreements with EBS, unbeknownst to Company~-1l.

46, IT have also learned that in or about May 2019,
ANTHONY RICCARDI, the defendant, using a company called “Precise
Medical Billings, LLC” (“PMB”) entered into an accounts
receivable financing agreement whereby the financing firm (the
“Firm’) would advance payment of any accounts receivable
invoices sent by RICCARDI in exchange for a fee. The contract
with the Firm included signatures by both ANTHONY RICCARDI and
PATRICIA RICCARDI, the defendants, on behalf of PMB.

47. Based on my review of records in this case, as
well as my discussions with the Company-1 CFO, I have learned
that ANTHONY RICCARDI, the defendant, provided the Firm with an
invoice for Company-1 by PMB for approximately $273,000, in
addition to invoices from several other supposed customers of
PMB. When the Firm attempted to collect on the invoice with
Company-1, the Company-1 CFO confirmed that the invoice and
supposed contract between PMB and Company—1 were fraudulent and
contained a forged signature for the Company-1 CFO. The Firm
also told the Company-1 CFO that it was provided with an
“Accounts Receivable” contact at Company-1l named “Alexandra
Lynn” along with an email address that began with “billingdept”
and ended with a derivation of Company-1’s actual domain name.
The Company-1 CFO confirmed that “Alexandra Lynn” was not an
employee of Company-1. I have also confirmed that the domain
name for the “billingdept” email address is not associated with
Company-1, but was instead purchased by ERIN VERESPY, the
defendant, in or about May 2019.

[Continued on next page. |]

18

 
Case 7:21-cr-00024-CS Document 2 Filed 07/13/20 Page 19 of 19

WHEREFORE, the deponent respectfully requests that
ANTHONY RICCARDI, PATRICIA RICCARDI, VANESSA BATTLE, and ERIN
VERESPY, the defendants, be arrested, and that they be
imprisoned or bailed, as the case may be.

!si Greg T. Ghiozzi (known to Court)
GREG T. GHIOZZI
Postal Inspector
United States Postal Inspection Service

 

Sworn to before me through the

transmission of this Complaint by

reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1 this
13th day of July, 2020 = (via FaceTime)

(tO

THE HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

19

 
